UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-2276



JULIE RAGSDALE,

                                               Plaintiff - Appellant,

          versus


JOHN POTTER, Postmaster General, United States
Postal Service,

                                                Defendant - Appellee.



                              No. 06-2277



ADELE STRISS,

                                               Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General, United
States Postal Service,

                                                Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, Henry F. Floyd,
District Judges. (8:05-cv-00142-RBH; 8:04-cv-22435-HFF)


Submitted:   August 3, 2007                 Decided:   August 16, 2007
Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Julie Ragsdale, Adele Striss, Appellants Pro Se. Lora M. Taylor,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Adele Striss and Julie

Ragsdale, career employees of the United States Postal Service

(“USPS”), appeal the dismissal of their employment discrimination

actions.       Striss and Ragsdale filed separate civil complaints

against the USPS, alleging they were the victims of gender and race

discrimination and retaliation for protected conduct because they

were denied certain details and positions.           The USPS filed motions

for summary judgment that stated its alleged reasons for denying

Striss   and    Ragsdale   the   details    and   permanent   positions.   A

magistrate judge issued a report and recommendation recommending

the district court grant the motions for summary judgment.            Striss

and Ragsdale noted their objections to the report, and the district

court adopted the magistrate judge’s report and recommendation and

granted summary judgment to the USPS in each case.                Striss and

Ragsdale timely appealed and also have filed motions for jury

trial.   We deny the motions for jury trial and affirm.

            We review de novo a district court’s grant of summary

judgment.      Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162,

1167 (4th Cir. 1988).       Summary judgment may only be granted when

there is no genuine issue as to any material fact and the moving

party is entitled to a judgment as a matter of law.             Fed. R. Civ.

P. 56(c).




                                    - 3 -
             A plaintiff pursuing a claim under Title VII may either

offer   direct     evidence   of    discrimination   or,    using   indirect

evidence, he may rely on the burden shifting framework that was

adopted by the Supreme Court in McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973).          Under the McDonnell Douglas standard,

the plaintiff bears the initial burden of establishing a prima

facie case.    See Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 253 (1981).      When a plaintiff makes a showing sufficient to

support a prima facie case, the burden shifts to the defendant to

articulate     a   legitimate,      nondiscriminatory      reason   for   the

employment action.      McDonnell Douglas, 411 U.S. at 802.           If the

employer produces a legitimate reason for the action, the burden

once again shifts to the plaintiff to show that the employer’s

rationale is a pretext for discrimination.              Id. at 804.        We

conclude the district court properly granted summary judgment to

the USPS in Ragsdale’s and Striss’s actions because each failed to

present a genuine issue of material fact as to whether the USPS’s

reasons for its employment actions were pretext for discrimination.

             We therefore deny the motions for jury trial and affirm

the district court’s judgments.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED


                                     - 4 -